EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Myers on 7/11/2022.
This application has been amended as follows:
*Claim 4 has been replaced with:
-- (Currently amended) The apparatus according to claim 2, wherein the processor is further configured to: 
release or not use time resources and/or frequency resources of the configurations used to trigger the beam failure recovery from available resources when the beam failure recovery is unsuccessfully completed, and/or 
release or not use preambles of the configurations used to trigger the beam failure recovery from available preambles when the beam failure recovery is unsuccessfully completed.--

REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/10/2022.
Claim(s) 7-8 and 13-20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-6 and 9-12 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/10/2022, with respect to the nonstatutory double patenting rejection of claims 13-15 and 18 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 7, filed 6/10/2022, with respect to the rejection of claims 15-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 7, filed 6/10/2022, with respect to the rejection of claims 13 and 15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 7-10, filed 6/10/2022, with respect to the rejection of claims 1-11, 12, 14, 17, 18, 19 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-6 and 9-12 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Tsai et al. US 20190274169, teaches restarting a time alignment timer and releasing a PRACH resource associated with beam failure recovery when the timing alignment timer expires (see claim 11).
A close reference, Liu et al. US 20200127883, teaches starting a timer for beam failure and releasing radio resources when a timer expires (see claims 6 and 9).
A close reference, You et al. US 20200022126, teaches starting a timer associated with a BRR and a terminal device does not use a transmission resource after the timer expires or stops (see para. 0018 and 0247).
A close reference, Huawei et al. R2-1710564 (Non-Patent Literature Documents citation #3, listed on IDS dated 8/24/2021), teaches release PUCCH configuration when reaching a maximum number of beam failure cover transmission (see section 2.2 and 3).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-6 and 9-12, the cited prior art either alone or in combination fails to teach the combined features of:

set one or more timers: wherein the one or more timers is/are started in a case where beam failure recovery procedure is initiated: and configure resource and/or preambles for the beam failure recovery,
wherein the processor is further configured to: 
release or not use time resources and/or frequency resources to which the one or more timers correspond(s) from available resources for the beam failure recovery when the one or more timers expire(s): and/or
release or not use preambles for the beam failure recovery to which the one or more timers correspond(s) from available preambles for the beam failure recovery when the one or more timers expire(s).

Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464